Title: To Benjamin Franklin from Thomas Hutchinson, 27 October 1765
From: Hutchinson, Thomas
To: Franklin, Benjamin


Dear Sir
Boston 27 Octr 1765
The grievous loss I have sustained in consequence of the resentment of the people against the stamp duty and the refusal of the assembly to make any compensation has obliged me to lay my case before his Majesty and to pray for relief. Indeed the loss is heavier than I am well able to bear. I hope you will think my Prayer reasonable and if you should I ask your friendship in Promoting a compensation. I cannot think I shall fail of success. No servant of the crown will have firmness enough to do his duty in the colonies if they are liable to be thus Punished for it and can have no redress. Indeed the general voice, here, has been that my [loss?] ought to be made good. Every body at first was struck with horror but my case is now stale and looked upon with more indifference. Perhaps I shall have the same fate in England if there should be any delay there or if nothing more [can be] obtained than a requisition to the government [torn] I shall always be a sufferer.
It is not safe to give you a partic[ular account] of the deplorable condition we are in [torn] that such of us as hold commissions [torn] so much need of for[titude? torn] present I am with very great [torn.]
Docto. Franklin

